I am unable to discover the limit of legislative power if this act is to stand.
Upon the face of the proceeding it is not an exercise of the police power to promote the safety of property by the prevention of fire. The order of the health department served upon the defendant directs that suitable appliances "to receive and distribute a supply of water for domestic use be provided," on certain floors in the houses named.
The act provides that tenement houses "shall have Croton or other water furnished in sufficient quantities at one or more places on each floor," etc.
The order undertakes to construe the act and requires the landlord to distribute a supply of water for domestic use on each floor.
The board of health is not confined to compelling one place on each floor at which water may be obtained, but the act reads "one or more places on each floor;" so that it is left with the board of health to determine how many water faucets upon each floor shall be provided by the landlord for the use and convenience of his tenants. In other words, the legislature seeks to vest in one of the departments of the city government the power to decide the extent of the plumbing in tenement houses for Croton water purposes.
It must, of course, be admitted that water is essential to the public health, and more particularly in crowded tenement districts.
It would undoubtedly be a legitimate exercise of the police *Page 54 
power to compel the introduction of water into tenement houses at some convenient point where all the tenants could obtain an adequate supply, and it may be that the legislature could go so far as to require a faucet upon each floor of the large tenement houses in the public hall in order to encourage the free use of water by enabling the tenants to procure it without too great exertion, but certainly it cannot be possible that the legislature may leave the number and location of faucets on each floor for the domestic use of water to be determined by the board of health. There is no limitation as to whether the faucets shall be in the public hall or in the room of the tenant. To my mind, such an exercise of the police power is spoliation and confiscation under the forms of law; it deprives the landlord of the control of his property and leaves it to a stranger to decide in what manner the house shall be plumbed.
It is a direct interference with the right of the landlord to regulate the rental value of his property.
It is a matter of common knowledge that in rented apartments in the city of New York the convenience and volume of the water supply is regulated by the rental value of the premises, and that in the cheap tenement districts the convenience of the tenants is not and cannot be consulted to the same extent as in first-class localities.
The vice of the act we are considering lies in the fact, already pointed out, that it is too general in its terms and clothes the health department with unlimited and undefined powers.
If it be the legislative intent to compel the introduction of a more abundant supply of water into tenement houses, either to promote the public health or to provide for the timely extinguishment of fires, I think this very proper exercise of the police power should be manifested in an act containing details and limitations, so that capitalists may understand the burdens imposed upon tenement property, and decide, with a full knowledge of the facts, whether they care to embark their money in that class of buildings. *Page 55 
This court has held (Matter of Jacobs, 98 N.Y. 108) that the limit of police power "cannot be accurately defined, and the courts have not been able or willing definitely to circumscribe it."
Each case must be decided very largely on its own facts.
A sound public policy certainly dictates that at this time, when the rights of property and the liberty of the citizen are sought to be invaded by every form of subtle and dangerous legislation, the courts should see to it that those benign principles of the common law which are the shield of personal liberty and private property suffer no impairment.
I think the judgment should be affirmed, with costs.
All concur with PECKHAM, J., for reversal, except BARTLETT, J., who reads for affirmance.
Judgment reversed.